Exhibit 10.2

 

ALLIANT TECHSYSTEMS INC.

DEFERRED FEE PLAN

FOR NON-EMPLOYEE DIRECTORS

(As amended and restated October 30, 2007)

 

1.               Deferral Election:  A non-employee director of Alliant
Techsystems Inc. (the “Company”) electing to participate in this Plan
(“Participant”) may defer the entire amount (the “Deferred Amount”) of one or
more of the following:  annual retainer fee; Board meeting fees (including
Committee meeting fees), if applicable; and annual Board committee chair fee.

 

2.               Timing of Election:  An election to defer fees payable during
any calendar year must be received by the Company by the last business day of
the preceding year. An election to defer fees will remain in effect for all
calendar years subsequent to the date of receipt by the Company of such election
to defer. A Participant may change or rescind an election to defer fees payable
during a future calendar year by giving the Company written notice of such
change or rescission by the last business day of the preceding year. The
deferral of fees payable prior to the effective date of any such change or
rescission shall be irrevocable; and any such change or rescission shall be
effective only for calendar years following the receipt by the Company of such
change or rescission. Notwithstanding the foregoing, an election may be made on
or before March 15, 2005 to defer fees for 2005 and subsequent years that are
payable after the date of such election.

 

New directors may participate in the Plan during the year they become directors
by electing, within 30 days after the date they are elected directors, to defer
fees and/or retainers payable for services rendered after the date of such
deferral election.

 

3.               Deferral Options:  A Participant shall have the option of
having the Deferred Amount credited to a cash unit account (“Cash Account”), a
share unit account (“Share Account”), or a combination of the two.

 

4.               Share Accounts:  At the end of each calendar quarter ending on
or prior to June 30, 2008, a Participant’s Share Account shall be credited with
a number of units (“Share Units”) equal to (a) the portion of the Deferred
Amount for such quarter designated to be credited to the Participant’s Share
Account divided by (b) the closing sale price of the Company’s Common Stock
(“Stock”) as reported on the New York Stock Exchange Composite Tape (“NYSE”) on
the next to the last trading business day immediately preceding the end of such
calendar quarter. Commencing after June 30, 2008, on the date of the Company’s
annual meeting of stockholders, a Participant’s Share Account shall be credited
with a number of Share Units equal to (a) the portion of the annual Deferred
Amount that would otherwise be payable for the Participant’s upcoming term of
service on the Board divided by (b) the closing sale price of the Company’s
Stock as reported on the NYSE on the date of the Company’s annual meeting of
stockholders.

 

Whenever cash dividends are paid by the Company on outstanding Stock, there
shall be credited to the Share Account additional Share Units equal to (i) the
aggregate dividend that would be payable on outstanding shares of Stock equal to
the number of Share Units in the Share Account on the record date for the
dividend divided by (ii) the closing price of the

 

--------------------------------------------------------------------------------


 

Stock as reported on the NYSE on the last trading business day immediately
preceding the date of payment of the dividend.

 

The number of Share Units credited to a Share Account shall be adjusted as
appropriate in the event of any changes in the outstanding Stock by reason of
any stock dividend, stock split, recapitalization, merger, consolidation,
combination or exchange of stock or other similar corporate change.

 

5.               Cash Accounts:  At the end of each calendar quarter ending on
or prior to June 30, 2008, a Participant’s Cash Account shall be credited with
the portion of the Deferred Amount for such quarter designated to be credited to
the Participant’s Cash Account. Commencing after June 30, 2008, on the date of
the Company’s annual meeting of stockholders, a Participant’s Cash Account shall
be credited with the portion of the annual Deferred Amount designated to be
credited to the Participant’s Cash Account. A Participant’s Cash Account balance
at the beginning of each calendar quarter shall be credited at the end of such
quarter with interest for the quarter at an annual rate equal to the average of
the Company’s one-year borrowing cost as in effect at the beginning of the
quarter and the end of the quarter, in each case as determined by the Company’s
Chief Financial Officer.

 

6.               No Account Transfers:  A Participant may not transfer or
convert a Share Account to a Cash Account or vice versa.

 

7.               Payment Options:  At the same time an election to defer is
made, a Participant shall irrevocably select from the following options the
method by which the portion of the Share Account/Cash Account balance(s)
attributable to such election shall be paid:

 

A.           One lump sum, payable on the first business day of the calendar
year following the year during which the Participant ceases to be a director of
the Company (the “Valuation Date”), but in no event later than the last day of
the calendar year in which the Valuation Date occurs; or

 

B.             In up to ten annual installments commencing on the Valuation
Date, but in no event later than the last day of the calendar year in which the
Valuation Date occurs. Each annual installment shall be treated as a separate
payment for purposes of Internal Revenue Code Section 409A.

 

All payments made pursuant to this Plan shall be made in cash. The Share Units
credited to a Share Account as of the Valuation Date shall be converted to cash
and credited to a Cash Account in the following manner:  The amount credited to
the Cash Account upon such conversion shall equal (i) the number of Share Units
credited to the Share Account on the Valuation Date, multiplied by (ii) the
average of the reported closing prices of the Stock as reported on the NYSE for
the twenty consecutive trading business days immediately preceding the Valuation
Date.

 

In the case of installment payments, the Cash Account shall be credited with
interest pursuant to Section 5 above during the period that the installment
payments are being made.

 

Notwithstanding the payment option selected by a Participant:

 

--------------------------------------------------------------------------------


 

I.                 In no event shall any payment be made with respect to amounts
credited to a Cash Account as a result of the conversion of Share Units to cash
pursuant to this Section 7 until six months after the date of the Participant’s
most recent election to defer a Deferred Amount into a Share Account; and

 

II.             In no event shall a Participant be entitled to receive annual
installment payments if the amount credited to the Participant’s Cash Account
(including any amounts credited thereto as a result of the conversion of Share
Units to cash pursuant to this Section 7) is less than $50,000. In such event,
the Participant shall receive a lump sum payment on the Valuation Date.

 

8.               Funding:  This Plan shall be non-funded. A Participant shall be
a general unsecured creditor of the Company with respect to his or her Share
Account/Cash Account balance(s).

 

9.               Administration:  This Plan shall be administered by the
Nominating and Governance Committee of the Board of Directors, or such other
committee of directors as may be designated by the Board, which shall have full
power to formulate additional details and regulations for carrying out this Plan
and to make interpretations of this Plan; provided that such interpretations
shall not affect the obligation of the Company to pay a Participant his or her
Share Account/Cash Account balance(s). Any election for deferral or distribution
that is inconsistent with section 409A of the Internal Revenue Code of 1986, as
amended, with respect to amounts otherwise payable after December 31, 2004 shall
not be effective.

 

10.         Beneficiary:  A Participant may designate a beneficiary or
beneficiaries to receive payments due under the Plan in the event of the
Participant’s death. Such designation must be received by the Company prior to
the Participant’s death. The Participant’s Share Account/Cash Account balance(s)
shall be paid to the Participant’s beneficiary or beneficiaries in a lump sum as
soon as practicable after the Participant’s death, but in no event later than
the later of the ninetieth day after the Participant’s death or the last day of
the calendar year in which the Participant’s death occurs. Any Share Units
credited to a Share Account shall be converted to cash and credited to a Cash
Account in the manner described in Section 9 above, in which case the Valuation
Date shall be the date of the Participant’s death. In the absence of an
effective beneficiary designation, the Participant’s Share Account/Cash Account
balance(s) shall be paid to the Participant’s estate.

 

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.

DEFERRED FEE PLAN

FOR NON-EMPLOYEE DIRECTORS

 

ELECTION TO DEFER

(See instructions on reverse side)

 

TO:                            Alliant Techsystems Inc.

 

Pursuant to the terms of the above Plan, I hereby make the following election
with respect to fees payable to me as a director of Alliant Techsystems Inc.
during calendar years after the date hereof:

 

1.               Deferred Amount:               I hereby elect to defer the
following fees according to the terms of the Plan (check only those fees to be
deferred):

 

 

A.

o

annual retainer fee

 

 

 

 

 

B.

o

Board meeting fees (including Committee meeting fees), if applicable

 

 

 

 

 

C.

o

Committee Chair fee

 

2.

 

Type of Account:

 

I hereby elect to have my Deferred Amount allocated between a Share Account and
Cash Account as Follows:

 

 

Share Account:

 

 

%

 

Cash Account:

 

 

%

 

Total

 

100

%

 

3.

 

Payout Methods:

 

I hereby elect to have the portion of my Share Account/Cash Account balance(s)
attributable to this election paid out as follows:

 

 

 

A.

o

In one lump sum (on the first business day of the year after I cease being a
director of the Company);

 

 

 

 

 

or

 

 

 

 

 

 

 

B.

o

In                     annual installments (commencing on the first business day
of the year after I cease being a director of the Company).

 

I understand that this election will apply to fees payable during all future
calendar years following receipt of this election by the Company; but that if I
wish to change or rescind this election as to any future calendar year, I must
so advise the Company in writing by the last business day of the preceding year.
I also understand that the deferral of fees payable prior to the effective date
of any such change or rescission shall be irrevocable; and that any such change
or rescission will apply only to fees payable during calendar years following
the receipt by the Company of such change or rescission.

 

Date:

 

 

 

 

 

 

 

 

(Signature of Non-Employee Director)

 

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR COMPLETING

ELECTION TO DEFER

 

1.                       Deferred Amount:  You may defer the entire amount of
one or more or all of the following:  installments of your annual retainer fee;
your Board meeting fees (including your committee meeting fees), if applicable;
and your committee chair fee. Place an “x” on the line in front of each of the
above fees you wish to defer.

 

2.                       Type of Account:  You may have your Deferred Amount
allocated to a Share Account or a Cash Account or a combination of the two.
However, you may not reallocate amounts previously deferred between your Share
Account and your Cash Account. Please elect the way you wish your Deferred
Amount allocated by filling in the desired percentages on the blank spaces
provided. The percentages inserted must add up to 100%.

 

3.                       Payout Method:  The Plan requires that, at the time you
make an election to defer, you must also elect a payout method. You may elect
from one of two payout methods —

 

A.                   You may elect a lump sum payout on the first business day
of the calendar year following the year during which you cease to be a director
of the Company. If you elect this option, place a check behind payout method A.

 

B.                     You may elect payout in up to ten annual installments
commencing on the first business day of the calendar year following the year
during which you cease to be a director of the Company. If you elect this
option, place a check behind payout method B and insert in the blank space the
number of installments (two through ten) you wish to receive.

 

IF YOUR ELECTION TO DEFER IS TO BE EFFECTIVE FOR FEES PAYABLE IN SUBSEQUENT
YEARS, IT MUST BE RECEIVED BY THE COMPANY NOT LATER THAN DECEMBER 31st.

 

Send your completed election to:

 

Anne M. Koss

 

 

Assistant Secretary

 

 

MN01-1080

 

 

Alliant Techsystems Inc.

 

 

5050 Lincoln Drive

 

 

Edina, MN 55436-1097

 

--------------------------------------------------------------------------------


 

DESIGNATION OF BENEFICIARY

(Please type or print)

 

Name of Director

 

Marital Status: Single

 

o

Social Security No.

 

Married

 

o

 

I hereby revoke any previous designation(s) of beneficiary made by me with
respect to amounts payable by Alliant Techsystems Inc. (the “Company”) under the
Company’s Deferred Fee Plan for Non-Employee Directors in the event of my death;
and I hereby designate the following person(s) or entity to receive, upon my
death, any such amounts:

 

Primary Beneficiary or Beneficiaries:

 

Name:

Share:

%

Relationship:

Birth Date:

Address:

 

 

SS #

 

 

 

 

 

 

 

 

Name:

Share:

%

 

Relationship:

Birth Date:

 

Address:

 

 

SS #

 

 

 

 

 

Contingent Beneficiary or Beneficiaries (if your Primary Beneficiary(ies) all
predecease you):

 

 

 

 

Name:

Share:

%

 

Relationship:

Birth Date:

 

Address:

 

 

SS #

 

 

 

 

 

Name:

Share:

%

 

Relationship:

Birth Date:

 

Address:

 

 

SS #

 

 

 

 

 

 

 

 

Date:

 

 

Director’s Signature:

 

 

--------------------------------------------------------------------------------